DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, & 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, & 13  recites the limitation "the signal via" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. Claims 1, 12, & 13 recite “a signal via of the plurality of signal vias being arranged in each line portion of the plurality of line portions,” thus providing a plurality of signal vias to which “the signal via” may refer to. As such, it is not clear which signal via is referred to by “the signal via,” and the limitation does not have proper antecedent basis.
For examination purposes “the signal via” will be interpreted as --a signal via--.
Claims 14 recites the limitation "the groove" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. Claims 14 recites “each of the plurality of metal portions is a groove” thus providing a plurality of grooves to which “the groove” may refer to. As such, it is not clear which groove is referred to by “the groove,” and the limitation does not have proper antecedent basis.
For examination purposes “the groove” will be interpreted as --the grooves--.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-12, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 20130235542) Kushta (US PGPub 20060255876), both references of record, and Kushta et al. (US PGPub 20090133913), hereinafter, Kushta 2. 
As per claim 1:
Song et al. discloses in Figs. 3A-C:
A high-frequency transmission line comprising: 
a multi-layer substrate that includes a plurality of dielectric layers (insulating layers 204) that are laminated (as seen in Fig. 3A); 
a plurality of line portions that are placed side-by-side in a direction (lower left to upper right) that differs from a transmission direction (upper left to lower right) that is set in advance, each of the plurality of line portions including a signal line (first signal traces 202A & 202B and second signal traces 216A & 216B) that is formed along the transmission direction on each of two outer surfaces of the multi-layer substrate (as seen in Fig. 3B); 
a plurality of signal vias (206), a signal via of the plurality of signal vias being arranged in each line portion of the plurality of line portions, and connecting between the signal lines that are respectively formed on the two outer surfaces; 
a ground plane (210) that is included in the multi-layer substrate, arranged between the plurality of dielectric layers, and covers peripheries of a plurality of transmission areas that are areas that center on each of the plurality of signal vias (as seen in Fig. 3B, wherein the signal vias may be axially aligned, para [0035]); 
and a plurality of conductive portions (ground vias 212 that extend through each ground plane 210, made of a conductive material that may be the same as the signal traces, and/or ground planes, para [0038]) that, when a high-frequency signal that is transmitted through each of the plurality of line portions is transmitted through the transmission area corresponding to each of the plurality of line portions, confine the high-frequency signal in the transmission area (being ground conductors),
wherein the plurality of conductive portions pass through at least a single dielectric layer in a lamination direction (as seen in Fig. 3C), are electrically continuous with the ground plane (para [0036]), and are provided to extend in a transmission direction (ground vias are shown to be arranged so that they individually extend downward with the transmission direction in the via, and numerically extend between the signal lines from the upper left to the lower right of Fig. 3c).
	Song et al. further discloses that various numbers of ground vias (212) may selected to optimize the design ([0042]).
Song et al. does not disclose that:
 the plurality of conductive portions are a plurality of metal portions, a single metal portion of the plurality of metal portions being arranged between two signal vias in a direction differing from the transmission direction; and
each of the plurality of metal portions includes a plurality of ground vias that are placed side-by-side along the transmission line direction, and
no ground via surrounding a signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.
	Kushta discloses in Fig. 12:
An arrangement of signal lines provided side-by-side in a direction (vertical in Fig. 12) that differs from a transmission direction (horizontal direction of signal lines indicated by label 1211), wherein a plurality of conductive portions (ground vias 1202, that are placed side-by-side in the transmission/horizontal direction, forming a conductive portion of three ground vias in a row) are arranged such that a single conductive portion (ground vias 1202 making a horizontal line in the middle of Fig. 12) of the plurality of conductive portions is arranged between two signal vias (signal via holes 1201) in a direction (vertical in Fig. 12) differing from the transmission direction (horizontal in Fig. 12); each of the plurality of conductive portions includes a plurality of ground vias that are placed side-by-side along the transmission direction; and none of the plurality of metal portions, which includes all of the plurality of ground vias, and none of the plurality of line portions overlap on a same line along the transmission direction (plurality of metal portions are formed as horizontal lines comprising three ground vias between the line portions, so that no overlap is seen in Fig. 12).
	Kushta 2 discloses in Fig. 9:
A line portion arrangement for a vertical transition between signal lines (710 and 711) of a substrate (multilayer PCB [0170]), wherein a signal via (701) connecting the signal lines is surrounded by horizontal rows of ground vias (702) extending parallel to the direction of transmission (horizontally in Fig. 9A), wherein no ground via surrounding the signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the plurality of conductive portions (ground vias) and the ground plane to be formed of metal such as copper, silver, aluminum, or gold, as an art-recognized material that is electrically conductive and commonly used for ground planes and electrical connections.
It would have been further obvious to arrange the ground vias of Song et al. to be arranged as per Fig. 12 of Kushta et al. as an art-recognized alternative arrangement for ground via holes surrounding signal vias as taught by Kushta et al. (para [0016]) and to further provide the benefit of forming an outer conductor boundary, as taught by Kushta (para [0017]).
It would have been further obvious to arrange the ground vias of the combination such that no ground via surrounding a signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction, as an art-recognized alternative/equivalent configuration of ground vias for a vertical transition in a single multi-layer substrate, as shown by Fig. 9 of Kushta 2 that further provides the benefit of reducing the number of blind ground vias, as is well-understood in the art, and as the number of ground vias is a design parameter as disclosed by Song et al. ([0042]).
As a consequence of the combination, the plurality of conductive portions are a plurality of metal portions, a single metal portion of the plurality of metal portions is arranged between two signal vias in a direction differing from the transmission direction; each of the plurality of metal portions includes a plurality of ground vias that are placed side-by-side along the transmission line direction; and
no ground via surrounding the signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.

As per claims 7 & 10:
	Song discloses the high-frequency transmission line is for use above 45 GHz (para [0050]).
	Song does not disclose:
a frequency of the high-frequency signal is equal to or greater than 50 GHz.
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the transmission line for frequencies equal to or greater than 50 GHz, as would be considered to fall into a range of above 45 GHz, and close to 45 GHz, as being only 5 GHz higher, as is well understood in the art.

As per claims 8 & 11:
	Song et al. does not disclose an interval between adjacent signal vias among the plurality of signal vias is an interval that is equal to or less than a half of a wavelength of the high-frequency signal.
	Kushta discloses an interval between adjacent signal vias among the plurality of signal vias is an interval that is equal to or less than a half of a wavelength of the high-frequency signal (the interval between ground via holes is less than a quarter of the wavelength, para [0072], which makes the signal line spacing less than half of a wavelength, as per Fig. 12).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form an interval between adjacent signal vias among the plurality of signal vias to be an interval that is equal to or less than a half of a wavelength of the high-frequency signal, as reducing the distance between signal lines provides the benefit of minimizing the space of the transmission line, and the ground plane and intervening ground vias/metal walls provide the benefit of additional isolation, allowing conductors to be closer without interfering, as is well-understood in the art, and further to provide the benefit of making adjacent ground hole vias have an adjacent distance of less than a quarter of a wavelength to provide the benefit of forming an approximately continuous conductive barrier, as taught by Kushta et al. (para [0072]).

As per claim 9:
	Song et al. appears to show in Fig. 3B that metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line.
Song et al. is silent that two metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line that is connected to the signal via.	
Kushta et al. discloses in Fig. 12 that two metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line (ground via holes form a square, para [0016], centered on the signal vias, such that each set of ground vias in a horizontal line are linearly symmetrical with the set across the signal line).
As a consequence of the combination of claim 1, two metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line that is connected to the signal via.

As per claim 12:
Song et al. discloses in Figs. 3A-C:
A high-frequency transmission line comprising: 
a multi-layer substrate that includes a plurality of dielectric layers (insulating layers 204) that are laminated (as seen in Fig. 3A); 
a plurality of line portions that are placed side-by-side in a direction (lower left to upper right) that differs from a transmission direction (upper left to lower right) that is set in advance, each of the plurality of line portions including a signal line (first signal traces 202A & 202B and second signal traces 216A & 216B) that is formed along the transmission direction on each of two outer surfaces of the multi-layer substrate (as seen in Fig. 3B); 
a plurality of signal vias (206), a signal via of the plurality of signal vias being arranged in each line portion of the plurality of line portions, and connecting between the signal lines that are respectively formed on the two outer surfaces; 
a ground plane (210) that is included in the multi-layer substrate, arranged between the plurality of dielectric layers, and covers peripheries of a plurality of transmission areas that are areas that center on each of the plurality of signal vias (as seen in Fig. 3B); 
and a plurality of conductive portions (ground vias 212 that extend through each ground plane 210, made of a conductive material that may be the same as the signal traces, and/or ground planes, para [0038]) that, when a high-frequency signal that is transmitted through each of the plurality of line portions is transmitted through the transmission area corresponding to each of the plurality of line portions, confine the high-frequency signal in the transmission area (being ground conductors),
wherein the plurality of conductive portions pass through at least a single dielectric layer in a lamination direction (as seen in Fig. 3C), are electrically continuous with the ground plane (para [0036]), and are formed along the transmission direction (ground vias are shown to be arranged so that they individually extend downward with the transmission direction in the via, and numerically extend between the signal lines from the upper left to the lower right of Fig. 3c);
that each signal via of the plurality of signal vias forms a quasi-coaxial line structure with two conductive portions of the plurality of conductive portions sandwiching the each signal via of the plurality of signal vias (Fig. 3c shows a cutaway where each transmission line is surrounded on both sides (therefore sandwiched) by a plurality of ground vias forming an outer conductor structure for a quasi-coaxial line, and a section of the signal line comprising a signal via 206 passing through the center of the circular cut-away section of the ground planes 210, wherein the signal vias may be axially aligned, para [0035]);
at least a part of the plurality of conductive portions are arranged between two adjacent signal lines formed by the plurality of line portions that are shared by two adjacent quasi-coaxial line structures formed by the plurality of signal vias (Fig. 3c shows shared ground via structures between the two quasi-coaxial lines structures, as the opening of the “B” signal line structure is visible in the cutaway).
Song et al. further discloses that various numbers of ground vias (212) may selected to optimize the design ([0042]).
Song et al. does not disclose that:
 	the plurality of conductive portions are a plurality of metal portions, and each of the plurality of metal portions includes a plurality of ground vias that are placed side-by-side along the transmission line direction, and
and none of the plurality of metal portions, which includes all of the plurality of ground vias, and none of the plurality of line portions overlap on a same line along the transmission direction, and
no ground via surrounding a signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.
	Kushta discloses in Fig. 12:
An arrangement of signal lines provided side-by-side in a direction (vertical in Fig. 12) that differs from a transmission direction (horizontal direction of signal lines indicated by label 1211), wherein each signal via of the plurality of signal vias forms a quasi-coaxial line structure (signal via holes 1201 are shown to be coaxial with the square arrangement of ground vias surrounding them) with two conductive portions (ground vias 1202, that are placed side-by-side in the transmission/horizontal direction, forming a conductive portion of three ground vias in a row) of the plurality of conductive portions sandwiching each signal via of the plurality of signal vias (upper and lower horizontal ground via hole sections); at least a part of the plurality of metal portions (horizontal line of ground via holes between the signal via holes 1201) are arranged between two adjacent signal lines formed by the plurality of line portions and are shared by two adjacent quasi-coaxial line structures formed by the plurality of signal vias; 
each of the plurality of conductive portions includes a plurality of ground vias that are placed side-by-side along the transmission direction; 
Kushta 2 discloses in Fig. 9:
A line portion arrangement for a vertical transition between signal lines (710 and 711) of a substrate (multilayer PCB [0170]), wherein a signal via (701) connecting the signal lines is surrounded by horizontal rows of ground vias (702) extending parallel to the direction of transmission (horizontally in Fig. 9A), wherein no ground via surrounding the signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.At the time of filing, it would have been obvious to one of ordinary skill in the art for the plurality of conductive portions (ground vias) and the ground plane to be formed of metal such as copper, silver, aluminum, or gold, as an art-recognized material that is electrically conductive and commonly used for ground planes and electrical connections.
It would have been further obvious to arrange the ground vias of Song et al. to be arranged as per Fig. 12 as an art-recognized alternative arrangement for ground via holes surrounding signal vias as taught by Kushta et al. (para [0016]) and to further provide the benefit of forming an outer conductor boundary, as taught by Kushta (para [0017]).
It would have been further obvious to arrange the ground vias of the combination such that no ground via surrounding the signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction, as an art-recognized alternative/equivalent configuration of ground vias for a vertical transition in a single multi-layer substrate, as shown by Fig. 9 of Kushta 2 that further provides the benefit of reducing the number of blind ground vias, as is well-understood in the art, and as the number of ground vias is a design parameter as disclosed by Song et al. ([0042]).
As a consequence of the combination, the plurality of conductive portions are a plurality of metal portions; each signal via of the plurality of signal vias forms a quasi-coaxial line structure with two metal portions of the plurality of metal portions sandwiching the each signal via of the plurality of signal vias; at least a part of the plurality of metal portions are arranged between two adjacent signal lines formed by the plurality of line portions and are shared by two adjacent quasi-coaxial line structures formed by the plurality of signal vias; each of the plurality of metal portions includes a plurality of ground vias that are placed side-by-side along the transmission direction; and none of the plurality of metal portions, which includes all of the plurality of ground vias, and no ground via surrounding a signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.

As per claim 15:
Song et al. does not disclose:
the plurality of metal portions and the plurality of line portions are not positioned on a same plane that is defined by the transmission direction and the lamination direction.
	Kushta et al. discloses in Fig. 12:
the plurality of metal portions and the plurality of line portions are not positioned on a same plane that is defined by the transmission direction and the lamination direction (conductive/metal portions and line portions are shown as being in separate horizontal levels of Fig. 12 (planes defined by the transmission and lamination direction)).
	As a consequence of the combination of claim 1, the plurality of metal portions and the plurality of line portions are not positioned on a same plane that is defined by the transmission direction and the lamination direction.

As per claim 16:
	Song et al. does not disclose:
each of the plurality of signal vias are sandwiched in a direction differing from the transmission direction such that a center of each of the plurality of signal vias and centers of a pair of metal portion are arranged to be colinear.
	Kushta et al. discloses in Fig. 12:
each of the plurality of signal vias are sandwiched in a direction (vertical direction of Fig. 12) differing from the transmission direction (horizontal) such that a center of each of the plurality of signal vias and centers of a pair of metal portions are arranged to be colinear (center ground via of each metal/conductive portion is vertically aligned with the signal vias, as seen in Fig. 12).
	As a consequence of the combination of claim 1, each of the plurality of signal vias are sandwiched in a direction differing from the transmission direction such that a center of each of the plurality of signal vias and centers of a pair of metal portion are arranged to be colinear.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Song et al. (US PGPub 20130235542), in view of Kushta et al. (US PGPub 20060255876), both references of record, and Kushta 2 (US PGPub 20090133913) as applied to claim 1 above, and further in view of Kashiwakura (US Patent 8212154), a reference of record.
The resultant combination discloses the high-frequency transmission line of claim 1, as rejected above.
As per claim 3:
The resultant combination discloses:
a portion of the plurality of ground vias that are included in each of two metal portions that 5sandwich a single signal via is arranged on a circle that is centered on the signal via (Kushta et al. discloses that the ground vias are arranged as a square, para [0016], centered on the signal via holes (1201), such that either ground via holes adjacent to the signal via holes arranged in a vertical line in Fig. 12 may be said to be arranged on a circle that is centered on the signal via, or the ground vias provided at the corners of the square units may be said to be arranged on a circle that is centered on the signal via).
The resultant combination does not disclose:
the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other.
	Kashiwakura discloses in Fig. 1:
A wiring board transition featuring a signal via (signal-terminal through hole 6) with surrounding metal portions that sandwich a single via comprising a plurality of ground vias (ground-terminal through-hole 7 and impedance-adjustment ground through-hole 8) wherein the the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other; and a portion of the ground vias that are included in each of two metal portions that 5sandwich a single signal via are arranged on a circle that is centered on the signal via (as seen in Fig. 1).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide impedance-adjustment ground through-holes of a different diameter than ground connection through-holes to a coaxial periphery of the signal vias of the resultant combination to provide the benefit of adjusting the characteristic impedance of the signal via as taught by Kashiwakura (col. 7 lines 29-49).
	As a consequence of the combination, the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other; and a portion of the ground vias that are included in each of two metal portions that 5sandwich a single signal via are arranged on a circle that is centered on the signal via.
	
	As per claim 4:	
	The resultant combination discloses in Song et al. Figs. 3A-C that the plurality of signal vias are arranged in a row.
	The resultant combination discloses in Kushta et al. Fig. 12 that the plurality of signal vias are arranged in a row.
The resultant combination does not disclose:
the plurality of types of ground vias include a small ground via and a large ground via of which the diameter is greater than that of the small ground via; and the plurality of small ground vias that are included in the plurality of metal portions are arranged to sandwich each of the plurality of signal vias in the row in which the plurality of signal vias are arranged.
Kashiwakura discloses in Fig. 1:
A wiring board transition featuring a signal via (signal-terminal through hole 6) with surrounding metal portions that sandwich a single via comprising a plurality of ground vias (ground-terminal through-hole 7 and impedance-adjustment ground through-hole 8) wherein the the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other; and a portion of the ground vias that are included in each of two metal portions that 5sandwich a single signal via is arranged on a circle that is centered on the signal via (as seen in Fig. 1).
	As a consequence of the combination of claim 3, the plurality of types of ground vias include a small ground via and a large ground via of which the diameter is greater than that of the small ground via; and the plurality of small ground vias that are included in the plurality of metal portions are arranged to sandwich each of the plurality of signal vias in the row in which the plurality of signal vias are arranged (the impedance-adjustment ground through-holes 8 of Kashiwakura are shown to be symmetrically arranged about the signal via (signal-terminal through hole 6), such that each signal via would be arranged to sandwich a respective signal via in a row in which the plurality of signal vias are arranged.
	Furthermore, it would be obvious to arrange the impedance-adjustment ground through-holes 8 of Kashiwakura to be in the row of the signal vias to provide the benefit of maximizing the isolation between the signal vias, as is well-understood in the art.

	As per claim 5:
	Song et al. does not disclose:
the two metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line that is connected to the signal via.
	The resultant combination discloses in Kushta et al. Fig. 12:
the metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line (ground via holes form a square, para [0016], centered on the signal vias, such that each set of ground vias in a horizontal line are linearly symmetrical with the set across the signal line).
	Kashiwakura discloses in Fig. 1:
the two metal portions (ground-terminal through-hole 7 and impedance-adjustment ground through-hole 8, on each side of symmetry line X’) that sandwich a single signal via are formed to be linearly symmetrical with the signal line that is connected to the signal via.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the two metal portions and the respective vias as linearly symmetrical about the signal via to provide the benefit of predictable electrical behavior similar to that of a coaxial transmission line, as suggested by Song et al. (para [0005]).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 20130235542), in view of Kushta (US PGPub 20060255876), both references of record, Kushta 2 (US PGPub 20090133913), and Kashiwakura (US Patent 8212154), a reference of record.
As per claim 13:
Song et al. discloses in Figs. 3A-C:
A high-frequency transmission line comprising: 
a multi-layer substrate that includes a plurality of dielectric layers (insulating layers 204) that are laminated (as seen in Fig. 3A); 
a plurality of line portions that are placed side-by-side in a direction (lower left to upper right) that differs from a transmission direction (upper left to lower right) that is set in advance, each of the plurality of line portions including a signal line (first signal traces 202A & 202B and second signal traces 216A & 216B) that is formed along the transmission direction on each of two outer surfaces of the multi-layer substrate (as seen in Fig. 3B); 
a plurality of signal vias (206), a signal via of the plurality of signal vias being arranged in each line portion of the plurality of line portions, and connecting between the signal lines that are respectively formed on the two outer surfaces; 
a ground plane (210) that is included in the multi-layer substrate, arranged between the plurality of dielectric layers, and covers peripheries of a plurality of transmission areas that are areas that center on each of the plurality of signal vias (as seen in Fig. 3B, wherein the signal vias may be axially aligned, para [0035]);
and a plurality of conductive portions (ground vias 212 that extend through each ground plane 210, made of a conductive material that may be the same as the signal traces, and/or ground planes, para [0038]) that, when a high-frequency signal that is transmitted through each of the plurality of line portions is transmitted through the transmission area corresponding to each of the plurality of line portions, confine the high-frequency signal in the transmission area (being ground conductors),
wherein the plurality of conductive portions pass through at least a single dielectric layer in a lamination direction (as seen in Fig. 3C), are electrically continuous with the ground plane (para [0036]), and are formed along the transmission direction (ground vias are shown to be arranged so that they individually extend downward with the transmission direction in the via, and numerically extend between the signal lines from the upper left to the lower right of Fig. 3c), and are arranged in an alternating manner with each of the plurality of signal vias so as to sandwich each of the plurality of signal vias in a direction differing from the transmission direction (as seen in Fig. 3C); and
the plurality of signal vias are arranged in a row (as seen in Fig. 3C).
Song et al. further discloses that various numbers of ground vias (212) may selected to optimize the design ([0042]).
Song et al. does not disclose that:
the plurality of conductive portions are a plurality of metal portions, and each of the plurality of metal portions includes a plurality of ground vias that are placed side-by-side along the transmission line direction;
the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other;
a portion of the ground vias that are included in each of two metal portions that sandwich a single signal via is arranged on a circle that is centered on the signal via;
the plurality of types of ground vias include a small ground via and a large ground via of which the diameter is greater than that of the small ground via; and
the plurality of small ground vias that are included in the plurality of metal portions are arranged to sandwich each of the plurality of signal vias in the row in which the plurality of signal vias are arranged; and
no ground via surrounding a signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.	
Kushta discloses in Fig. 12:
An arrangement of signal lines provided side-by-side in a direction (vertical in Fig. 12) that differs from a transmission direction (horizontal direction of signal lines indicated by label 1211), wherein a plurality of conductive portions (ground vias 1202, that are placed side-by-side in the transmission/horizontal direction, forming a conductive portion of three ground vias in a row) are arranged such that a single conductive portion (ground vias holes 1202 making a horizontal line in the middle of Fig. 12) of the plurality of conductive portions is arranged between two signal vias (signal via holes 1201) in a direction (vertical in Fig. 12) differing from the transmission direction (horizontal in Fig. 12); a portion of the plurality of ground vias that are included in each of two metal portions that 5sandwich a single signal via is arranged on a circle that is centered on the signal via (the ground vias are arranged as a square, para [0016], centered on the signal via holes (1201), such that either ground via holes adjacent to the signal via holes arranged in a vertical line in Fig. 12 may be said to be arranged on a circle that is centered on the signal via, or the ground vias provided at the corners of the square units may be said to be arranged on a circle that is centered on the signal via); the plurality of signal vias are arranged in a row; each of the plurality of conductive portions includes a plurality of ground vias that are placed side-by-side along the transmission direction; and none of the plurality of metal portions, which includes all of the plurality of ground vias, and none of the plurality of line portions overlap on a same line along the transmission direction (plurality of metal portions are formed as horizontal lines comprising three ground vias between the line portions, so that no overlap is seen in Fig. 12).
	 Kushta 2 discloses in Fig. 9:
A line portion arrangement for a vertical transition between signal lines (710 and 711) of a substrate (multilayer PCB [0170]), wherein a signal via (701) connecting the signal lines is surrounded by horizontal rows of ground vias (702) extending parallel to the direction of transmission (horizontally in Fig. 9A), wherein no ground via surrounding the signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.
Kashiwakura discloses in Fig. 1:
A wiring board transition featuring a signal via (signal-terminal through hole 6) with surrounding metal portions that sandwich a single via comprising a plurality of ground vias (ground-terminal through-hole 7 and impedance-adjustment ground through-hole 8) wherein the the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other; and a portion of the ground vias that are included in each of two metal portions that 5sandwich a single signal via are arranged on a circle that is centered on the signal via (as seen in Fig. 1).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the plurality of conductive portions (ground vias) and the ground plane to be formed of metal such as copper, silver, aluminum, or gold, as an art-recognized material that is electrically conductive and commonly used for ground planes and electrical connections.
It would have been further obvious to arrange the ground vias of Song et al. to be arranged as per Fig. 12 as an art-recognized alternative arrangement for ground via holes surrounding signal vias as taught by Kushta et al. (para [0016]) and to further provide the benefit of forming an outer conductor boundary, as taught by Kushta (para [0017]).
It would have been further obvious to arrange the ground vias of the combination such that no ground via surrounding the signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction, as an art-recognized alternative/equivalent configuration of ground vias for a vertical transition in a single multi-layer substrate, as shown by Fig. 9 of Kushta 2 that further provides the benefit of reducing the number of blind ground vias, as is well-understood in the art, and as the number of ground vias is a design parameter as disclosed by Song et al. ([0042]).
It would have been further obvious to one of ordinary skill in the art to provide impedance-adjustment ground through-holes of a different diameter than ground connection through-holes to a coaxial periphery of the signal vias of the resultant combination to provide the benefit of adjusting the characteristic impedance of the signal via as taught by Kashiwakura (col. 7 lines 29-49).
	As a consequence of the combination, the plurality of conductive portions are a plurality of metal portions, and each of the plurality of metal portions includes a plurality of ground vias that are placed side-by-side along the transmission line direction and are arranged in an alternating manner with each of the plurality of signal vias so as to sandwich each of the plurality of signal vias in a direction differing from the transmission direction; the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other; a portion of the ground vias that are included in each of two metal portions that sandwich a single signal via is arranged on a circle that is centered on the signal via; the plurality of types of ground vias include a small ground via and a large ground via of which the diameter is greater than that of the small ground via; the plurality of small ground vias that are included in the plurality of metal portions are arranged to sandwich each of the plurality of signal vias in the row in which the plurality of signal vias are arranged; and none of the plurality of metal portions, which includes all of the plurality of ground vias, and no ground via surrounding a signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 20130235542), in view of Kushta (US PGPub 20060255876), both references of record, Kushta 2 (US PGPub 20090133913), and Cho et al. (US Patent 5930665), a reference of record.
As per claim 14:
Song et al. discloses in Figs. 3A-C:
A high-frequency transmission line comprising: 
a multi-layer substrate that includes a plurality of dielectric layers (insulating layers 204) that are laminated (as seen in Fig. 3A); 
a plurality of line portions that are placed side-by-side in a direction (lower left to upper right) that differs from a transmission direction (upper left to lower right) that is set in advance, each of the plurality of line portions including a signal line (first signal traces 202A & 202B and second signal traces 216A & 216B) that is formed along the transmission direction on each of two outer surfaces of the multi-layer substrate (as seen in Fig. 3B); 
a plurality of signal vias (206), a signal via of the plurality of signal vias being arranged in each line portion of the plurality of line portions, and connecting between the signal lines that are respectively formed on the two outer surfaces; 
a ground plane (210) that is included in the multi-layer substrate, arranged between the plurality of dielectric layers, and covers peripheries of a plurality of transmission areas that are areas that center on each of the plurality of signal vias (as seen in Fig. 3B, wherein the signal vias may be axially aligned, para [0035]);
and a plurality of conductive portions (ground vias 212 that extend through each ground plane 210, made of a conductive material that may be the same as the signal traces, and/or ground planes, para [0038]) that, when a high-frequency signal that is transmitted through each of the plurality of line portions is transmitted through the transmission area corresponding to each of the plurality of line portions, confine the high-frequency signal in the transmission area (being ground conductors),
wherein the plurality of conductive portions pass through at least a single dielectric layer in a lamination direction (as seen in Fig. 3C), are electrically continuous with the ground plane (para [0036]), and are formed along the transmission direction (ground vias are shown to be arranged so that they individually extend downward with the transmission direction in the via, and numerically extend between the signal lines from the upper left to the lower right of Fig. 3c), and are arranged in an alternating manner with each of the plurality of signal vias so as to sandwich each of the plurality of signal vias in a direction differing from the transmission direction (as seen in Fig. 3C).
Song et al. further discloses that various numbers of ground vias (212) may selected to optimize the design ([0042]).
Song et al. does not disclose that:
the plurality of conductive portions are a plurality of metal portions, a single metal portion of the plurality of metal portions being arranged between two signal vias of the plurality of signal vias so as to sandwich each of the plurality of signal vias in a direction differing from the transmission direction, and each of the plurality of metal portions is a groove that has a metal wall surface and is formed such that a length direction is the transmission direction; and the groove does not overlap any of the plurality of line portions on a same line along the transmission direction.
Kushta discloses in Fig. 12:
An arrangement of signal lines provided side-by-side in a direction (vertical in Fig. 12) that differs from a transmission direction (horizontal direction of signal lines indicated by label 1211), wherein a plurality of conductive portions (ground vias 1202, that are placed side-by-side in the transmission/horizontal direction, forming a conductive portion of three ground vias in a row) are arranged such that a single conductive portion (ground vias 1202 making a horizontal line in the middle of Fig. 12) of the plurality of conductive portions is arranged between two signal vias (signal via holes 1201) in a direction (vertical in Fig. 12) differing from the transmission direction (horizontal in Fig. 12); each of the plurality of conductive portions includes a plurality of ground vias that are placed side-by-side along the transmission direction; and none of the plurality of metal portions, which includes all of the plurality of ground vias, and none of the plurality of line portions overlap on a same line along the transmission direction (plurality of metal portions are formed as horizontal lines comprising three ground vias between the line portions, so that no overlap is seen in Fig. 12).
Kushta 2 discloses in Fig. 9:
A line portion arrangement for a vertical transition between signal lines (710 and 711) of a substrate (multilayer PCB [0170]), wherein a signal via (701) connecting the signal lines is surrounded by horizontal rows of ground vias (702) extending parallel to the direction of transmission (horizontally in Fig. 9A), wherein no ground via surrounding the signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction.
Cho et al. discloses in Figs. 7 & 8:
The use of multiple vias formed as an elongated via 62 or groove with metal wall surfaces to provide ground conductor vias surrounding a signal via, and wherein each of the ground conductors is formed such that a length direction is perpendicular to the direction of the signal via.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the plurality of conductive portions (ground vias) and the ground plane to be formed of metal such as copper, silver, aluminum, or gold, as an art-recognized material that is electrically conductive and commonly used for ground planes and electrical connections.
	It would have been further obvious to arrange the ground vias of Song et al. to be arranged as per Fig. 12 of Kushta et al. as an art-recognized alternative arrangement for ground via holes surrounding signal vias as taught by Kushta et al. (para [0016]) and to further provide the benefit of forming an outer conductor boundary, as taught by Kushta (para [0017]).
It would have been further obvious to arrange the ground vias of the combination such that no ground via surrounding a signal via of the plurality of signal vias overlaps any of the plurality of line portions on a same line along the transmission direction, as an art-recognized alternative/equivalent configuration of ground vias for a vertical transition in a single multi-layer substrate, as shown by Fig. 9 of Kushta 2 that further provides the benefit of reducing the number of blind ground vias, as is well-understood in the art, and as the number of ground vias is a design parameter as disclosed by Song et al. ([0042]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the ground vias of the combination between the signal vias as grooves to provide the benefit of increased shielding as taught by Cho et al. (col. 5 lines 44-60)
It would be further obvious for the length direction of the grooves to be in the transmission direction, so as not to further reduce the distance between ground and the signal line, as shown in Fig. 8 of Cho et al, controlling the impedance of the signal line, as is well-understood in the art.
As a consequence of the combination, the plurality of conductive portions are a plurality of metal portions, a single metal portion of the plurality of metal portions is arranged between two signal vias of the plurality of signal vias so as to sandwich each of the plurality of signal vias in a direction differing from the transmission direction, and each of the plurality of metal portions is a groove that has a metal wall surface and is formed such that a length direction is the transmission direction; and the groove does not overlap any of the plurality of line portions on a same line along the transmission direction.

Applicant’s arguments, see remarks, filed 09/15/2022, with respect to the rejection(s) of claim(s) 1, 3-5, & 7-16 under Song et al. in view of Kushta or Cho have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song et al. in view of Kushta and Kushta 2, with Cho in regards to claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843